E

                            TEXAS




Honorable D. C. Greer                  Opinion No. C-240
State Highway Engineer
Texas Highway Department               Re:   Authority of Highway
Austin, Texas 78701                          Department to build
                                             entrance and exit ramps
                                             and access roads to the
Dear Mr. Greer:                              Texas Turnpike.

       As outlined in information furnished this office on
March 17th, by Mr. H. D. DeBerry, Jr., Staff Services Officer
of your office, it is proposed:
       “1.    That the ,City/Fort Worth7 pay $1,870.,840.02
              to the TurnpikiiAuthority to replace revenue
              that would be lost if the dime ride to Meadow-
              brook were discontinued. (This amount was com-
              puted on the basis that net revenue at the
              Meadowbr.ookramp in 1962 was $140,148, and
              that if such charge remained at that rate un-
              til 1~980,at which time the Turnpike Author-
              ity expects to retire all of its bonds, its
              calculated value for the 17 years would be
              $1,870,840.22.)
       "2 . That the City pay $56,125.20 as redemption
            charge for Turnpike Authority bonds which
            would have to be recalled at a price higher
            than par. This amount would be $101 per
            bond with the Turnpike Authority using
            the $1,870,840.02 payment to retire bonds.
       "3 .   That the Turnpike Authority would build two
              more lanes in the center of the Turnpike,
              between Oakland and the Mixmaster, at a cost
              of $596,000 which would be paid by the City.
       "4.    That the Turnpike Authority would construct
              westbound ramps at Oakland at a cost of
              ?X!.~7~K$,which amount would be paid by




                                    -1159-
                                                              _-




Hon. D. C. Greer, page 2 (c-240)


       “5   .   Construction of the east and westbound
                ramps at Beach Street was discussed, al-
                though this project was not a part of the
                proposal as submitted by Mr. Purnell. In
                the discussion, it was the consensus that
                such construction should be undertaken at
                the same time that the other work is done.
                It was pointed out that the Turnpike Au-
                thority agreed in the past that when such
                ramps were needed it would build eastbound
                ramps and the City would have the responsi-
                bility for building the westbound ramps.
                Estimated cost of ramp construction for
                both directions was stated to be $266,000
                by Mr. Davis.'
       In a letter dated March 31st, 1964, to the Texas Highway
Commission by Jack Butler, Chairman, Town Hall East Side Access
Committee, it is stated:
            "About eight months ago Mayor Bayard Fried-
       man named a committee to negotiate with the Turn-
       pike Authority to seek an agreement for use of a
       portion of the turnpike. Authority Chairman Clyde
       Ashworth in turn named a committee. These two
       groups have worked in great harmony to come up
       with a plan, and we believe we have a workable
       plan. This plan is still subject to approval by
       the representatives of the bond holders for the
       Turnpike, but there has been indication that
       this approval will be forthcoming.
            "The plan envisions opening the Turnpike
       from the downtown Mixmaster in Fort Worth east
       to Oakland Blvd. Ingress and egress would be
       provided at Oakland and at Beach Street.
            "In order to handle the increased flow of
       traffic expected, it would be necessary to build
       a lane in each direction from downtown to the
       Oakland exit.
            "At the present time, there is an income of
       about $140,000 annually to the Turnpike from a
       lo-cent toll over this same stretch of road.
       Naturally the agreement would entail payment




                                   -1160-
Hon. D. C. Greer, page 3 (C-240)


      for the entrance and exit ramps, the two lanes
      and the right-of-way easement over the already
      constructed turnnike which would at the ssme
      time at least partially indemnify the Turnpike
      for the revenue loss.
            "Total cost of this agreement would be an
       estimated $2,792,965.22. Of this sum, construc-
       tion of the new facilities would cost:
           Two additional lanes          $5g6,ooo.oo
           Oakland ramps                  137,000.00
           Beach ramps                   133,ooo.oo
                                        q%866,000.00

            "The city of Fort Worth has ~pledged
       $1,200,000.00 from its bond funds to help pay
       the overall cost.
            "The County of Tarrant has voted to spend
       $800,000.00 i.nhelping acquire the right-of-way
       or easement, provided the State will appropriate
       a like amount for construction.
            "All of these figures are based on the ap-
       proximate cost with final estimates pending.
       However, we believe them to be accurate esti~-
       mates.
            'Our petition to you is that the Texas
       Highway Commission agree to pay $800,000 toward
       the construction of the facilities needed to
       open this fine road for our East Side residents."
       In view of the foregoing background you have asked this
office the following question:
            "Will you please furnish us with an of-
       ficial opinion as to whether or not the Highway
       Department has authority to expend highway funds
       for construction of such improvements on Turn-
       pike right of way over whjch an easement for
       public use might be granted by the Texas Turn-
       pike Authority between specified points of ac-
       cess on the Dallas-Fort Worth Turnpike."




                              -1161-
Hon. D. C. Greer, page 4 (C-2@)


       The Texas Turnpike Authority was created by the provisions
of Article 66i’4v, Vernon's Civil Statutes. Subdivision (i) of Sec-
tion 5 of Article 6674~ provides:
            "TO designate the location, and establish,
       limit and control such points of ingress to and
       egress from, each Turnpike Project as may be
       necessary or desirable in the judgment of the
       Authority and the Texas Highway Department to
       insure the proper operation and maintenance of
       such Project, and to prohibit entrance to such
       Project from.any pointor points not so desig-
       nated.
            "In ali cases ,wherecounty or other public
       roads are affected or severed, the Authority is
       hereby empowere~dand required to move and re-
       place the same, with equal or better facilities;
       and all expenses.and resulting damages, if any,
       shall be ~paid by the Authority."
       Section 12 of Article 6674~   provides in part as follows:
          ."The Authority is hereby authorized to
      fix, revise, charge and collect tolls for the
      use of each Turnpike Project and the different
      parts or sections thereof, and to contract with
      any person, partnership, association or corpora-
      tion desiring the usesof any part thereof, in-
      cluding the right-of-way.adjoining the paved por-
      tions, for placing thereon gas stations, garages,
      stores, hotels, restaurants, or for any otherpur-
      pose except for tracks for railroad or railway use,
      and except for use by telephone, telegraph, elec-
      tric light or power lines and to fix the terms,
      conditions, rents and rates of charges for such
      use.   . . .I'
       In view of the foregoing provisions, it is apparent that
the Texas Turnpike Authority has the authority to contract with
the City of Fort Worth and County of Tarrant, and other interest-
ed agencies, for "use" of the Turnpike right-of-way, and to fix
the terms, conditions, rents,and rates of charges for such use.
       also, it is noted that Section 19 of Article 6674~ provides
that the Turnpike Project shall become a part of the State High-
way System when the bonds and the interest thereon shall have been
paid or a sufficient amount for the payment of all such bonds and


                                -1162s
-   -.




         Hon. D. C. Greer, page 5 (C-2%0),


         the interest thereon to the maturity thereof or for the redemp-
         tion thereof shall have been set aside in trust for the benefit
         of the bondholders.
               Article 6673b, Vernon's Civil Statutes, provides:
                    "The State Highway Commission is hereby
               authorized and empowered, in its discretion,
               to enter into contracts or agreements with the
               governing bodies of incorporated cities, towns,
               and villages, whether incorporated under the
               home rule provisions of the Constitution, Special
               Charter, or under the General Laws, providing
               for the location, relocation, construction, re-
               construction, maintenance, control, supervision,
               and regulation of designated State highways with-
               in or through the corporate limits of such in-
               corporated cities, towns, and villages, and deter-
               mining and fixing the respective liabilities or
               responsibilities of the parties resulting there-
               from; and such incorporated cities, towns, and
               villages are hereby authorized and empowered,
               through the governing bodies 'of such cities,
               towns, and villages to enter into such con-
               tracts or agreements with the State Highway
               Commission.
                Under the proposal outlined above, the Texas Turnpike Au-
         thority will receive compensation for 'use of the turnpike.
                The City of Fort Worth, County of Tarrant andYState High-
         way Department will acquire right-of-way easements necessary
         to facilitate ingress and egress to the turnpike. Therefore,
         each agency under the proposed agreement will be carrying out
         duties authorized by law. In view of the foregoing, you are ad-
         vised that the Highway Department may expend highway funds for
         the construction of such improvements as may be necessary to
         carry out the proposal to provide ingress and egress to the Texas
         Turnpike, as outlined in this opinion.

                                     SUMMAFX
                     The,Texas Highway Department has au-
                thority to expend highway funds for the
                construction of such improvements as may
                be necessary to provide ingress and egress



                                       -1163-
Hon. D. C. Greer, page 6 (&24(f)


        to the Dallas-Fort Worth Turnpike under
        the proposed agreement between the City of
        Fort Worth, County of Tarrant, Texas Turn-
        pike Authority and the Texas Highway De-
        partment.
                           Yours very truly,
                           WAGGONERCARR
                           Attorney General



                               John Reeves
                               Assistant
JR:ms
APPROVED
OPINION COMMITTEE
W.!V. Geppert, Chairman
J. C. Davis
Pat Bailey
George Gray
Jerry Brock
APPROVED FOR TRE ATTORNEY GENERAL
By: Stanton Stone




                                   -1164-